Order entered September 19, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-22-00698-CV

                    IN THE INTEREST OF K.W., A CHILD

                On Appeal from the 468th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 468-55854-2017

                                      ORDER

      Before the Court is appellant’s September 7, 2022 motion to remove three

attorneys as counsel for appellee. We DENY the motion.

      In the notice of appeal, appellant states he is appealing the trial court’s July

13, 2022 order denying his motion to recuse Judge Lyndsey Wynne. An order

denying a motion to recuse may be reviewed only on appeal from the final

judgment. See TEX. R. CIV. P. 18a(j)(1)(A). According to the trial court’s website,

a final judgment has not been rendered.         Thus, it appears we do not have

jurisdiction over this appeal.
      So that we can determine our jurisdiction over this appeal, appellant is

directed to file, on or before September 30, 2022, a letter brief addressing the

jurisdictional issue. Appellee may file a responsive letter brief within ten days of

appellant’s letter brief. We caution appellant that failure to file a letter brief within

the time specified may result in dismissal of the appeal without further notice. See

TEX. R. APP. P. 42.3(a), (c).

      We SUSPEND the current deadline for the clerk’s and reporter’s records.

Should we determine we have jurisdiction over the appeal, we will set a new

deadline.

      We DIRECT the Clerk of this Court to send a copy of this order to Lynne

Finley, Collin County District Clerk; Robin Benton, Official Court Reporter for the

468th Judicial District Court; and, all parties.

                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE